                  Case 2:19-mj-00166-PAL Document 4 Filed 03/05/19 Page 4 of 4




 1                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
 2                                             -oOo-

 3   UNITED STATES OF AMERICA,                    )
                                                  )    Case No.: 2:19-mj-00166-PAL
 4                    Plaintiff,                  )
                                                  )
                                                  )    ORDER FOR ISSUANCE OF
 5          vs.                                   )    WRIT OF HABEAS CORPUS
                                                  )    AD PROSEQUENDUM FOR
 6   DENNIS ALBA,                                 )    DENNIS ALBA
                                                  )    (ID# 1905515)
 7                    Defendant.                  )
                                                  )
 8

 9          Upon reading the petition of the United States Attorney for the District of Nevada,
10   and good cause appearing therefore,
11          IT IS HEREBY ORDERED that a Writ of Habeas Corpus Ad Prosequendum issue
12   out of this Court, directing the production of the body of the said DENNIS ALBA before the
13   United States District Court at Las Vegas, Nevada, on or about March 20, 2019, at the hour
14   of 3:00 p.m. for arraignment and any further proceedings and from time to time and day to
15   day thereafter until excused by the said Court.
16          DATED: March 11, 2019
17

18                                              _____________________________________
                                                UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24
                                                   4
